DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The priority date is October 10, 2014.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on September 20, 2021 and April 27, 2022 are being considered by the examiner.  The signed IDS forms are attached with the instant office action.

Drawings
The drawings were received on August 4, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 52-54, 56, 66, 76, 77, 79, 94, 107, 115, 118, 124, 125, 146, 148, 157, 158, 159, and 161 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are rejected for failing to describe the genus of Cas9 fusion molecules with any template binding domain.  The claims are rejected for failing to describe the genus of template binding domain partner within the Cas9 system as currently claimed.  The template binding domain is claimed by functional generic description as a protein, small molecule, or a nucleic acid.  The structure with the fusion is not described for the genus.  The template binding domain partner is claimed by functional generic description as a small molecule, a protein, or a nucleic acid.  The structure that will function as claimed is not described for the genus. The claims are rejected for failing to describe the cells and the components in the methods that will function as currently claimed.  The structural features are not described for the genus of using the components in the methods as claimed.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
 
	MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163 does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad genus.  Claims are broadly generic to all possible fusion and interacting partners encompassed by the claims.  The possible variations are enormous.  Since the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence." MPEP § 2163.  Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure beyond those disclosed in the examples in the specification.  Moreover, the specification lacks sufficient variety of species to reflect this variance in the genus.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 124, 125, 146, 148, and 161 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation. See MPEP § 2164.06(a). References should be supplied if possible to support a prima facie case of lack of enablement, but are not always required. In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). However, specific technical reasons are always required.
In In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) eight factors should be addressed in determining enablement.
	1.) The nature of the invention: the invention is drawn to methods of altering a nucleic acid at a target position in a cell, or a population of cells using the Cas9 system claimed.  The invention is drawn to a method of using a second guide RNA molecule for altering a nucleic acid by initiating a second cleavage event in the method.  The claims are drawn to a method of treating a subject suffering from any disease or disorder using the Cas9 system. 
	2.) The breadth of the claims: the claims are extremely broad in that any nucleic acid in any target position in any cell or population of cells can be altered.  The claims are broad in that any disease or disorder in any subject can be treated using the claimed Cas9 system.
3.) The predictability or unpredictability of the art:  there is unpredictability in the art with regard to the structures of the components used in the Cas9 system that can function as claimed.  The claims are broad in that they are not limited to ex vivo or in vitro environments in addition to the in vivo environment.  The breadth of the claims leads to the unpredictability of using the system as wished.
6.) The quantity of experimentation necessary:  there is a large quantity of experimentation necessary to determine which structures can function as envisioned in the Cas9 system as claimed.
7.) The state of the prior art: the art has shown that gene editing is still in a nascent period.  The art has described multiple technical issues for using Cas9 gene editing in treatment methods.  The claims are rejected because of undue experimentation to practice the claimed method for the genus of any genome editing technique comprising a genus of Cas endonucleases.  The claims are further not enabled because of the manner of performing the genome editing technique.  The manner of delivering CRISPR/Cas components to the subject in need is not predictable.  The undue experimentation arises due to the unpredictability based on the differing conditions being claimed.
Zhou et al. discuss the optimization, but not elimination of off-target genome editing using subtype V-A Cas12a nucleases (see entire document).  The art is continuously trying to avoid off-target genome editing for the ability to eventually achieve successful gene editing treatment protocols. Chen et al. report the use of Cas9 mediated genome editing.  Chen et al. also state that it is possible that additional new mutations and fusion genes will be generated under the pressure of cancer therapy (see entire document, particularly page 549, Discussion section, top of right column). Therefore, the unpredictability arises due to the differing conditions of starting materials, such as the genus of any fusion of the different structures of the genome editing machinery used.  
Wan et al. also disclose the other obstacles for use of CRISPR/Cas systems in genome editing (see entire document, particularly from page 42 onwards).  Song et al. disclose the still critical challenges of efficient and safe delivery of CRISPR/Cas systems for cancer gene therapy (see entire document).  Doudna disclose some of the challenges of using CRISPR/Cas systems for clinical utility; The lack of accuracy and precision of editing can have unintended consequences (see entire document, particularly page 233 Accuracy, precision and safety of genome editing section).  
Consequently, there would be a large quantity of experimentation necessary to determine what conditions are required to treat a subject in vivo with any CRISPR/Cas genome editing technique.   
	8.) Level of skill in the art: the level of skill in this art is high, at least that of a doctoral scientist with several years of experience in the art.  
In consideration of each of factors 1-8, it is apparent that there is undue experimentation because of variability in prediction of outcome that is not addressed by the present application disclosure, examples, teaching, and guidance presented.  Absent factual data to the contrary, the amount and level of experimentation needed is undue.

Claim Rejections - 35 USC § 102







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 52-54, 66, 94, 115, 118, 124, and 159 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (9/20/2021 IDS document AN; U.S. Patent 8,999,641 B2).
	Zhang et al. disclose an engineered, programmable, non-naturally occurring Type II CRISPR-Cas system comprising a fusion of a Cas9 protein and one or more protein domains, and at least one guide RNA that targets and hybridizes to a target sequence of a DNA molecule adjacent to a Protospacer Adjacent Motif (PAM) in a eukaryotic cell, wherein the DNA molecule encodes at least one gene product, wherein the CRISPR-Cas system comprises a tracr sequence, wherein the Cas9 protein comprises one or more mutations in a catalytic domain, wherein the guide RNA comprises a tracr sequence which is 30 or more nucleotides in length, whereby when the CRISPR-Cas system is introduced into the eukaryotic cell expression of the at least one gene product is altered through the CRISPR-Cas system acting as to the DNA molecule comprising the guide RNA directing sequence-specific binding of the CRISPR-Cas system and PAM recognition; and, wherein the Cas9 protein and the guide RNA do not naturally occur together.  There can be a linker between the Cas9 protein and the one or more protein domains.  The one or more protein domains comprises one or mor NLS(s); or activator(s); or repressor(s) (see figure 23A, col. 8, lines 19-52, and claims 22-26).  The fusion protein can be expressed in a eukaryotic cell (see claim 12).  The species of a Cas9 protein fused to a protein domain was identified in the art.


Claim(s) 52-54, 66, 94, 115, 118, 124, and 159 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (U.S. Patent 8,993,233 B2; 9/20/2021 IDS document AM).
	Zhang et al. disclose a fusion of a mutated Cas9 protein with one or more protein domains.  There can be a linker between the Cas9 protein and the one or more protein domains fused with the Cas9 molecule.  The one or more protein domains affect transcription of a target nucleic acid.  The one or more protein domains has transcription repression activity.  The one or more protein domains comprises a GAL4 DNA binding domain fusion protein.   The fusion protein can be expressed in a eukaryotic cell (see claims 1-43).  The species of a Cas9 protein fused to a protein domain was identified in the art.

Conclusion











No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        December 15, 2022